EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mike Durbin on 4 November 2021.

The application has been amended as follows: 
-In claim 15, delete “, wherein said first chemical heat source is configured to absorb leaking oxygen to preserve said scent molecules”
-Amend claim 22 as follows:
A system for dispensing molecules, comprising: 
a
a molecule holding pad internal to said housing; 
a first chemical reaction heat source internal to said housing; and 
a first flexible first separator internal to said housing and positioned between said molecule holding pad and said first chemical reaction heat source, 
wherein said first chemical reaction heat source is reactive to oxygen, and 
wherein said housing has sufficient rigidity to hold said molecule holding padbefore when said first chemical reaction heat source

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In regard to claim 22, the prior art fails to teach, suggest or render obvious the claimed limitation of “wherein said housing has sufficient rigidity to hold said molecule holding pad under compression before when said first chemical reaction heat source actively produces heat” in combination with the other recited structural limitations.  In regard to claim 23, the prior art fails to teach, suggest or render obvious the claimed structure comprising a housing, a first flexible separator internal to said housing and a second flexible separator internal to said housing in combination with the other claimed structural limitations as Scarbrough teaches that the housing and structures deemed analogous to the separators are not distinct structures as the drag bag and fabric forming the compartments are a unitary structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774